21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 1 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 2 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 3 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 4 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 5 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 6 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 7 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 8 of 9
21-30107-hcm Doc#50-4 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                   Answer to First Amended Complaint Pg 9 of 9
